Filed 4/20/16 P. v. Bonner CA3
                                          NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,                                                                             C080367

                   Plaintiff and Respondent,                               (Super. Ct. No. CM043379)

         v.

AMBER MARIE BONNER,

                   Defendant and Appellant.




         Appointed counsel for defendant Amber Marie Bonner has filed an opening brief
that sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal.1 (People v. Wende (1979) 25 Cal.3d



1 Defendant was advised by counsel of the right to file a supplemental brief within 30
days of the date of filing of the opening brief. More than 30 days have elapsed, and we
have received no communication from defendant.

                                                             1
436.) Finding no arguable error that would result in a disposition more favorable to
defendant, we affirm the judgment.

       We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)

       On July 15, 2015, the Butte Interagency Narcotics Task Force arrived at
defendant’s residence to serve a warrant related to a narcotics investigation. Defendant
was stopped as she left the residence in her vehicle. Defendant’s vehicle was searched
and officers found approximately one and a half pounds of methamphetamine and a large
amount of cash. Defendant admitted that she was selling methamphetamine to support
her drug habit.

       Defendant was charged with possession for sale of a controlled substance (Health
& Saf. Code, § 11378), transportation with intent to sell a controlled substance (id.,
§ 11379, subd. (a)), and possession of controlled substance paraphernalia (id., § 11364,
subd. (a)). It was also alleged, in connection with the possession for sale and
transportation counts, that defendant possessed in excess of 28.5 grams of
methamphetamine (Pen. Code, § 1203.073, subd. (b)(2))2 and that she committed the
offenses while released on bail or her own recognizance (§ 12022.1).

       On August 5, 2015, defendant pleaded no contest to transportation with intent to
sell a controlled substance and admitted she had possessed in excess of 28.5 grams of
methamphetamine. In exchange for her plea, it was agreed she would receive the upper
term of four years in county custody and the remaining counts and allegations were
dismissed.

       Sentencing took place at the same hearing. In accordance with the plea
agreement, the trial court sentenced defendant to four years, to be served in county

2 Undesignated statutory references are to the Penal Code.


                                             2
custody. (§ 1170, subd. (h).) The trial court also imposed various fines and fees, and
awarded defendant 44 days of presentence custody credit (22 days of actual time and 22
days of conduct credit).

       Defendant appeals. Her request for a certificate of probable cause was denied.
(§ 1237.5.) We appointed counsel to represent defendant on appeal.

       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.

                                      DISPOSITION

       The judgment is affirmed.




                                                          BUTZ              , J.



We concur:



      RAYE                  , P. J.



      MAURO                 , J.




                                            3